IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                               AT JACKSON

                          OCTOBER 1997 SESSION      FILED
                                                    January 26, 1998

                                                    Cecil Crowson, Jr.
                                                    Appellate C ourt Clerk
E. L. (ELDRED) REID,              )
                                  )   C.C.A. NO. 02C01-9610-CC-00327
            Appellan t,           )
                                  )   LAKE COUNTY
VS.                               )
                                  )   HO N. JO E G. R ILEY , JR.,
GOV. DON SUNDQUIST,               )   JUDGE
COMM. DONAL[D] CAMPBELL,          )
and WARDEN FRED RANEY,            )
                                  )
            Appellees.            )   (Habeas corpus)




FOR THE APPELLANT:                    FOR THE APPELLEE:


E. L. (ELDRE D) REID, pro se          JOHN KNOX WALKUP
# 203343 NWCC                         Attorney General & Reporter
Rt. 1, Box 660
Tiptonville, TN 38079                 KENNETH W. RUCKER
                                      Asst. Attorney General
                                      450 James Robertson Pkw y.
                                      Nashville, TN 37243-4351

                                      C. PHILLIP BIVENS
                                      District Attorney General
                                      P.O. Drawe r E
                                      Dyersburg, TN 38024




OPINION FILED:____________________




AFFIRMED


JOHN H. PEAY,
Judge
                                     OPINION



              The petitioner filed his petition for writ of habeas corpus on July 9, 1996. He

is currently incarcerated on a nine year sentence for rape. The court below su mmarily

dismissed the petition. We affirm. Prior to filing this petition, the petitioner pursued a

direct appeal of his conviction in this Court, where it was a ffirme d. See State v. Eldred

Reid, No. 01C01-9511-CC-00390, Rutherford County (Tenn. Crim. App. filed June 6,

1997, at Nashville). His Rule 1 1 application from that decision to our S upreme C ourt is

currently pending. Petitions for habeas corpus and/or post-conviction relief cannot be

maintained while a direct appeal is pend ing. See Hankin s v. State, 512 S.W.2d 591, 592

(Tenn. Crim. App. 1974). Accordingly, the judgment below is affirmed.




                                                  __________________________________
                                                  JOHN H. PEAY , Judge




CONCUR:




_______________________________
PAUL G. SUM MERS, Judge




_______________________________
DAVID G. HA YES, Judge




                                             2